232 Ga. 423 (1974)
207 S.E.2d 61
ANDREWS
v.
THE STATE.
28877.
Supreme Court of Georgia.
Submitted May 10, 1974.
Decided June 25, 1974.
*424 Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Arthur K. Bolton, Attorney General, G. Stephen Parker, Deputy Assistant Attorney General, for appellee.
INGRAM, Justice.
The appellant was found guilty by a jury in the Superior Court of Fulton County on two counts of armed robbery and received concurrent sentences of 20 years imprisonment. A motion for a new trial was overruled by the trial court. As stated in appellant's brief, "The only error raised in this appeal is whether there is sufficient evidence to authorize a conviction on both counts." Held:
1. The appellant was positively identified at the trial by the two victims of the crimes. Thus, "it was the duty of the jury to decide whether to believe these witnesses rather than the witnesses for the appellant who testified that he was at another place at the time of the robbery." Clenney v. State, 229 Ga. 561, 563 (192 SE2d 907) (1972).
2. The eyewitness identifications of the appellant were direct rather than circumstantial evidence and were clearly sufficient to authorize the jury to convict the appellant when considered together with the other proven facts. "The evidence authorized the verdict, and no error of law appearing, the trial court did not err in overruling appellant's motion for a new trial." Hood v. State, 229 Ga. 435 (2) (192 SE2d 154) (1972).
Judgment affirmed. All the Justices concur.